Citation Nr: 1629493	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected pes planus.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected pes planus.

5.  Entitlement to service connection to a back disability, to include as secondary to service-connected pes planus.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial rating in excess of 10 percent for a right knee patellofemoral syndrome.

8.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome from February 12, 2009 to August 30, 2015.

9.  Entitlement to a compensable rating for post-operative residuals of a left inguinal hernia, to include scarring.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher N. Godios, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed.  They contain additional documents relevant to the appeal.

In a December 2015 rating decision, the Veteran's left knee patellofemoral syndrome was assigned a temporary total rating for status post left total knee arthroplasty, effective August 31, 2015 until September 30, 2016.  As this constitutes the maximum benefit available for this disability, only the evaluation for the period of February 12, 2009 to August 30, 2015 remains on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); A.B. v. Brown, 6 Vet. App. 35 (1993).

In May 2014 and July 2015, the Veteran's representative submitted VA treatment records, along with waivers of agency of original jurisdiction (AOJ) consideration.  

Additional VA treatment records were added to the VBMS claims file subsequent to the last Supplemental Statement of the Case (SSOC).  There is no waiver for these records; however, this evidence is either not relevant to the claims decided herein or is duplicative of evidence in the paper claims file.  Thus, a remand for the issuance of another SSOC is not necessary.

The issues of entitlement to service connection for left and right leg disabilities, left and right hip disabilities, a back disability, and GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right knee patellofemoral syndrome has not been manifested by flexion limited to 45 degrees or extension limited to 10 degrees.  There is no evidence of right knee recurrent subluxation, lateral instability, or a meniscus or cartilage disorder.

2. From February 12, 2009 to August 30, 2015, the Veteran's left knee patellofemoral syndrome has not been manifested by flexion limited to 45 degrees or extension limited to 10 degrees.  There is no evidence of right knee recurrent subluxation, lateral instability, or a meniscus or cartilage disorder.

3. The Veteran's post-operative residuals of a left inguinal hernia have been manifested by recurrent pain and discomfort and use of a truss or belt.  There is no evidence indicating that it has been not well supported by a truss or not readily reducible.

4. The Veteran's left inguinal hernia scar is linear, is not painful or unstable, and has no additional disabling effects.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2. From February 12, 2009 to August 30, 2015, the criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261.

3. The criteria for a rating of 10 percent, but no higher, for post-operative residuals of a left inguinal hernia, to include scarring, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in March 2009, November 2009, and May 2010. The case was last adjudicated in May 2013.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has undertaken reasonable efforts to attempt to obtain all relevant, identified post-service medical records.  The Veteran's available service treatment records, VA medical treatment records, written correspondence from the Veteran, and the Veteran's personal testimony have been obtained and reviewed.  Neither the Veteran nor his representative have challenged the adequacy of any VA examination.  Accordingly, the Board need not further address the adequacy of any VA examination.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The full testimony of the May 2014 Board hearing has also been transcribed and included in the record.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that for the issues decided herein, the duties to notify and assist have been met, all due process concerns have been satisfied, and the issues may be considered on the merits at this time without prejudice to the Veteran.

III. Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Staged ratings may also be appropriate at different times during the appeal period as indicated by fluctuations in symptoms and manifestations.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's current 10 percent ratings for each knee are currently rated under Diagnostic Code 5299-5261.  Diagnostic Code 5299 is used to identify unlisted orthopedic disabilities, and the Veteran's knee disability is rated by analogy under Diagnostic Code 5261, for functional limitation of the knee.  38 C.F.R. § 4.72, Diagnostic Codes 5299, 5261.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See also 38 C.F.R. § 4.20.  The Veteran's patellofemoral syndrome in both knees was noted to be painful on multiple occasions in the record; hence, he was assigned the minimum 10 percent ratings for each knee under Diagnostic Code 5261 for limitation of flexion.  VA X-rays reveal no diagnosis of arthritis for either knee in the record.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Range of motion of the knee is measured in flexion and extension.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of the leg is evaluated as 20 percent disabling when extension is limited to 15 degrees and 10 percent disabling when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion of the leg allows for a 20 percent evaluation when flexion is limited to 30 degrees and a 10 percent evaluation when it is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have right or left knee ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2015).

The Veteran's post-operative residuals of a left inguinal hernia are rated under Diagnostic Code 7338, for inguinal hernias, and Diagnostic Code 7804, for unstable or painful scars.  38 C.F.R. §§ 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7338, a small, reducible hernia, a hernia without true hernia protrusion, or a hernia that is preoperative but remediable is rated as noncompensable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well-supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated, irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Scars are rated under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  The Board notes that VA revised the rating criteria for evaluating scars in 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Pursuant to the revised regulation, 38 C.F.R. § 4.118, a veteran who has been rated by VA under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 prior to October 23, 2008 may request review under the new version of Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  In this case, although the Veteran was granted service connection for residuals of a left inguinal hernia in October 1977, effective September 23, 1977, the Veteran's hernia scar was not rated at that time, and no rating was assigned under any of the diagnostic codes for scars.  The Veteran's scar was first evaluated under Diagnostic Code 7804 in a March 2010 rating decision, and thus only the revised VA regulations for scars are currently applicable. 

Diagnostic Code 7800 governs scars of the head face or neck.  Diagnostic Codes 7801 and 7802 govern scars not of the head, face, or neck that are nonlinear and either deep or superficial.  Diagnostic Code 7804 governs scars that are unstable or painful.  A 10 percent rating is assigned when there are one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

III. Right Knee

The Veteran contends that his right knee patellofemoral syndrome warrants a rating higher than 10 percent.  The Veteran testified in May 2014 that extended sitting is difficult for him and that he has to dissipate his pain by occasionally moving, but that walking more than 5 to 8 minutes also causes unbearable pain.  Board Hearing Transcript 12, 15, 22.  The Veteran stated that his knees ache all the time  Id. at 13.  

The Veteran's VA treatment records show frequent complaints of right knee pain.  In August 2009, the Veteran had exquisite, diffuse pain in both knees, with full extension of the knee but with pain.  A February 2010 X-ray showed a normal right knee, and at physical therapy he had decreased strength in the knees.  In March 2011, the Veteran had decreased strength, and in April 2015 the Veteran had a range of motion of 0 to 130 degrees with effusion and clicking from the patellofemoral joint.  A May 2015 MRI showed advanced medial compartment degenerative disease, complex tear posterior horn medial meniscus, moderate knee joint effusion, and a popliteal cyst.  The Veteran reported right knee pain in September 2015 which was brought on by a twisting motion.  The Veteran ambulated with a cane and denied any swelling.  Examination revealed no effusion or laxity.  There was some diffuse tenderness and the knee had full range of motion.  X-rays showed no abnormality, and it was found that the right knee pain was probably secondary to overuse.

At a February 2010 VA examination, the Veteran reported continued knee pain, with no episodes of dislocation or subluxation.  He reported daily flare-ups that lasted for hours and were precipitated by inactivity or overactivity.  Pain was the primary reason for limitation of motion or other functional impairment during flare ups.  The Veteran's gait was antalgic, with poor propulsion.  There was crepitus, but no instability, no patellar or meniscus abnormality, and no tenderness. Range of motion testing found right knee flexion of 0 to 140 degrees and extension to 0 degrees, with no objective evidence of painful motion, and no pain or further limitation of motion after repetitive motion.  His employment was affected due to poor mobility.  It had a moderate impact on his ability to perform chores, driving, and travelling, a severe impact on shopping, and prevented exercise, sports, and recreation.

The Veteran also attended a VA examination in November 2012.  The Veteran wore a brace on the left knee, used a cane, and had sharp pains and severe weakness.  The examiner stated that the Veteran had limited tolerance for standing and used a power wheelchair for distance.  The Veteran reported stiffness and pain especially with twisting.  He did not report any flare-ups that affected function.  Range of motion testing found right knee flexion to 90 degrees, with pain at 90 degrees, and extension to 0 degrees, with no objective evidence of painful motion.  After repetitive motion, right knee flexion was to 100 degrees, and extension was to 0 degrees.  There was pain on palpation and normal strength and stability.  There was no evidence of recurrent patellar subluxation/dislocation or meniscal conditions.  In a November 2012 addendum, the examiner noted that he reviewed the claims file and discussed the Veteran's medical history.  The examiner noted that the Veteran's ability to work was impacted by his right knee feeling weak after prolonged standing or walking.

The evidence of record does not support an increased initial rating above the 10 percent assigned for the right knee patellofemoral syndrome.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The probative lay and medical evidence of record does not establish limitation of flexion to 30 degrees or any compensable limitation of extension (i.e., extension limited to 10 degrees), even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

With regard to functional loss, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected right knee disability is not warranted on the basis of functional loss due to pain or weakness or excess fatigability, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating for the right knee, and no higher.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.

As noted above, a separate evaluation may be warranted for instability or subluxation of the knee joint.  The Veteran reports that his right knee is weak at times.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against a separate compensable rating for instability or subluxation of the right knee.  The Board acknowledges the November 2012 VA examiner's finding that the reported weakness "appears to be internal medicine/neurological condition but diagnosis is not conclusively evidenced in the records."  However, the record does not reflect any instability.  VA examination in February 2010 and November 2012 performed multiple tests to check for instability and all of the tests were normal.  Similarly, a January 2015 VA treatment record noted that varus/valgus were normal.  The specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.


A separate rating is not warranted under DC 5258 because the medical evidence of record does not show that there is any dislocation.  Similarly, a separate rating under DC 5259 is not warranted because the medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of the knee.

The Board also finds that DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has these disabilities.  38 C.F.R. § 4.71a, DCs 5262, 5263. 

In sum, there is no basis for assignment of a rating in excess of 10 percent for right knee patellofemoral syndrome at any time during the current appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

IV. Left Knee

The Veteran also contends that his left knee patellofemoral syndrome warrants an initial rating higher than 10 percent.  As was noted above, in a December 2015 rating decision, the Veteran was assigned a temporary total rating for status post left total knee arthroplasty, effective August 31, 2015.  The period current under evaluation therefore pertains to the stage of February 12, 2009 to August 30, 2015.  See Hart, 21 Vet. App. 505.

Similar to the complaints discussed above, the Veteran's VA treatment records show frequent complaints or pain in his knees.  In February 2010, he had left knee pain, was unable to stand more than a few minutes, and used a brace and walker.  The Veteran had an antalgic gait antalgic and poor propulsion.  Examination found crepitus in the bilateral knees.  An X-ray showed a normal left knee, and at physical therapy he had decreased strength.  In March 2011, he again had decreased strength, and a November 2012 X-ray showed mild osteoarthritis.  In November 2014, the Veteran reported that his left knee swelled in the evening and was very painful.

In January 2015, the Veteran reported increasing pain.  Range of motion testing was 0 to 135 degrees, with no obvious laxity.  There was some diffuse tenderness with palpation, and X-rays showed medial joint space narrowing.  In April 2015, the Veteran reported intermittent "excruciating" pain in his left knee.  He had a range of motion of 0 to 130 degrees with effusion and clicking from the patellofemoral joint.  The Veteran had diffuse pain with palpation.  In May 2015, the Veteran complained of severe knee pain that significantly limited his functional activities.  An MRI showed advanced medial compartment degenerative disease, complex tear of the medial meniscus, moderate join effusion, and a popliteal cyst.  On August 31, 2015, the Veteran underwent a left total knee arthroplasty.

At a February 2010 VA examination, the Veteran reported daily flare-ups that lasted for hours and were precipitated by inactivity or overactivity, but no episodes of dislocation or subluxation.  Pain was the primary reason for limitation of motion or other functional impairment during flare ups.  The Veteran's gait was antalgic, with poor propulsion.  There was crepitus, but no instability, no patellar or meniscus abnormality, and no tenderness.  Range of motion testing found left knee flexion of 0 to 140 degree and extension to 0 degrees, with no objective evidence of pain with active motion.  There was no pain or further limitation of motion after repetitive motion.  His employment was affected due to poor mobility.  It had a moderate impact on his ability to perform chores, driving, and travelling, a severe impact on shopping, and prevented exercise, sports, and recreation.

At the November 2012 VA examination, the Veteran reported periodic pain and weakness.  He did not report any flare-ups that affected function.  Left knee flexion was to 100 degrees and to 90 degrees with pain.  Extension was to 0 degrees, with no objective evidence of painful motion.  After repetitive motion, left knee flexion was to 90 degrees and extension was to 5 degrees.  There was pain on palpation, normal strength and stability, and no evidence of recurrent patellar subluxation/dislocation.  The Veteran had no meniscal conditions.  He used a wheelchair, cane, and walker.  The examiner noted that the Veteran's ability to work was impacted by his left knee giving out from prolonged standing and walking.

The Board finds that an initial rating in excess of 10 percent for the period of February 12, 2009 to August 30, 2015 is not warranted.  The Veteran's left knee flexion has not at any time been clinically observed to be less than 100 degrees or 90 degrees with objective evidence of painful motion.  Extension has not been found to be limited to greater than 5 degrees, including after repetitive motion.  

Even considering the Veteran's assertions of frequent pain, in the absence of a finding of a limitation of motion, including due to factors such as weakness, fatigability and pain, to an extent of 45 degrees of flexion and 15 degrees of extension, a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 cannot be assigned.  See also 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38-43.

With respect to instability or subluxation, the Veteran reports that his left knee consistently gives out.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  See Barr, 21 Vet. App. at 309; Buchanan, 451 F.3d at 1336-37.  Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against a separate compensable rating for instability or subluxation of the left knee.  The Board acknowledges the November 2012 VA examiner's finding that the reported weakness "appears to be internal medicine/neurological condition but diagnosis is not conclusively evidenced in the records."  However, the record does not reflect any instability.  VA examination in February 2010 and November 2012 performed multiple tests to check for instability and all of the tests were normal.  Similarly, a January 2015 VA treatment record noted that varus/valgus were normal.  The specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

A separate rating is not warranted under DC 5258 because the medical evidence of record does not show that there is any dislocation.  Similarly, a separate rating under DC 5259 is not warranted because the medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of the left knee.

The Board also finds that DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has these disabilities.  38 C.F.R. § 4.71a, DCs 5262, 5263. 

The Board therefore finds that a rating in excess of 10 percent for left knee patellofemoral syndrome is not warranted at any time during the period from February 12, 2009 to August 20, 2015.  The Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

V. Hernia

The Veteran asserts that his post-operative residuals of a left inguinal hernia that warrant a compensable rating.  He stated at the May 2014 Board hearing that his hernia "pull[ed]" on him, but that it did not bother him or prevent him from working.  Board Hearing Transcript at 23.

The Veteran's VA treatment records do not show any complaints or treatment for residuals of a hernia.

At a February 2010 VA examination, the Veteran reported having left thigh numbness and burning ever since his hernia surgery in the 1970s which had become progressively worse.  The examiner noted that current symptoms were continued symptoms of pain over the surgical site and residual scars.  There was little tenderness reported subjectively to palpation of the scar line, and no hernia or defect was palpable beneath the scar.  The examiner listed the residuals as repair site pain and left thigh numbness.  The examiner noted that per the Veteran's report, this problem had existed for years and did not interfere in his work ability.

The Veteran attended a VA examination in November 2012.  The Veteran reported that he had no apparent treatment ongoing for his hernia, but reported that it was "somewhat painful," such as when he lifted something up.  He stated that if straining to stand up, he had a pulling sensation and pain, and that his work was affected because driving and sitting for prolonged periods, climbing ladders, and lifting heavy paint buckets caused pain.  He reported wearing a truss, but it was not present at examination.  The examiner found no indication for a supporting belt and stated that the hernias were resolved with surgery.  The examiner found no current hernia detected.

The examiner also found that the Veteran had bilateral scars from left inguinal hernia repair which were not painful or unstable.  The right scar was a 4.5 centimeter linear, well healed, and minimally visible flesh colored scar, the left scar was a 4 centimeter linear well healed flesh colored minimally visible scar.  The examiner found that the scars were well-healed without sequelae, and had no impact on the Veteran's ability to work.

After reviewing all the evidence of record, the Board finds that a 10 percent rating, but no higher, is warranted for post-operative residuals of a left inguinal hernia.  The Board accepts the Veteran's lay statements that he has recurring pain and a pulling sensation in the region where his hernia was removed, and that he sometimes wears a truss or belt.  While the Veteran was not found on examination to have a current or recurrent hernia, the Board finds that these symptoms more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.  However, the Veteran has not at any time been shown to have a recurrent hernia that is not well supported by a truss or not readily reducible, nor has he asserted that he has such symptoms, and a higher rating of 30 percent is not warranted.  See id.

The Board has also considered whether a separate compensable rating can be assigned for the Veteran's scar associated with his left inguinal hernia surgery, but finds that no separate rating is warranted.  The Veteran's scar has clearly been identified by the November 2012 VA examiner as a linear scar, and thus Diagnostic Codes 7800-7802 do not apply.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802.  The Veteran's scar is a 4 centimeters-long linear scar that is well healed and had no sequelae.  Under Diagnostic Codes 7804 and 7805, a scar must be painful, unstable, or have a further disabling effect to warrant a compensable evaluation, but no such symptoms have been identified.  38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.  There is no medical evidence of limitation of motion or function attributable to the scar, and no evidence that the scar itself has ever been painful or unstable.

While the February 2010 VA examiner noted tenderness to palpation below the scar line, the Veteran's lay assertions indicate that it is the hernia site itself which is painful, and not the scar.  The Veteran has also now been assigned a 10 percent evaluation for his residuals largely on the basis that he has recurrent pain at that site, and thus a further 10 percent cannot be assigned under Diagnostic Code 7804 for the same symptomatology.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).

Based on this evidence, the Board finds that the preponderance of the evidence supports an assignment of 10 percent, but no higher, for the Veteran's post-operative residuals of a left inguinal hernia, to include scarring, and no additional higher or alternative ratings under a different diagnostic code can be applied in this case.  As the preponderance of the evidence is against finding for any higher rating than 10 percent, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

VI. Extraschedular Evaluation

The Board has also considered whether the Veteran's service-connected disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for each of the issues discussed above are fully encompassed by their relevant rating criteria.  The Veteran's right and left knee disabilities are primarily manifested by pain and limitation of motion.  Specifically, he reports difficulty standing and walking, and occasionally requires the use of an assistive device.  These are precisely the factors considered in the rating criteria.  Fatigue and weakness are also encompassed by this criteria and have been considered, but as they have not been shown to result in any further limitation of motion, are not sufficient to warrant any higher rating than that now assigned.  The Veteran's hernia residuals have manifested with pain and discomfort, and the Board has considered these lay statements of subjective symptomatology to allow for the higher rating of 10 percent.  There is no evidence of any further symptom impairment fully outside of the norm for these disabilities or which would not be contemplated by the rating criteria applied.  The Veteran was not hospitalized at any time during the period currently being decided.  While the Veteran has asserted that his overall health symptoms affect his ability to work, this overall impact on his occupational functioning is being considered through the issue of entitlement to a TDIU, which is remanded below.  The medical evidence also shows that the Veteran's knee disabilities, specifically, impact his ability to work by decreasing his mobility.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The evaluations assigned to the Veteran's knees are, therefore, reflective of an impact on the Veteran's occupational functioning.  The Board finds no evidence that the occupational impact of the Veteran's knee disabilities has been greater than that which is already compensated by the schedular ratings.  

Beyond the occupational impact of the Veteran's collective disabilities being considered in the remand below, there is no further evidence indicating additional symptomatology or functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (finding that referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, referral for the assignment of extraschedular disability rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome from February 12, 2009 to August 30, 2015 is denied.

Entitlement to a 10 percent rating, but no higher, for post-operative residuals of a left inguinal hernia, to include scarring, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

I. Back Disability

The Veteran contends that he has a low back disability which is secondary to his service-connected pes planus.  See Board Hearing Transcript 14.  The Veteran's VA treatment records show that he has been diagnosed with and treated for lumbar spine degenerative disc disease and chronic lower back pain with a myofascial component.  In August 2009, he had minimal range of motion in the Veteran's spine, and a February 2010 X-ray showed minimal disc degeneration.

The Board finds that there is evidence of record that the Veteran has a current back disability which may be related to his service-connected pes planus, and an opinion regarding whether there is any relationship between these disabilities must be obtained.  As the Veteran has not yet been afforded a VA examination for his back disability, the issue must be remanded in order to obtain a VA examination and medical opinion prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

II. Right and Left Hip Disabilities

The Veteran asserts that he has pain in his hips caused by his altered gait due to his severe pes planus.  Board Hearing Transcript 13-14.  The Veteran's VA treatment records show occasional complaints of pain in the hip region.  In August 2009, he was found to have passive rotation of bilateral hips limited by severe pain.  A February 2010 X-ray showed postoperative changes in the right hip.  While the February 2010 VA examiner noted that the Veteran's hips were stable with no tenderness or limitation of motion, he did not specifically address whether the Veteran had a bilateral hip disability or its relationship to his service or service-connected disabilities.  As the Veteran has not yet been afforded a VA examination of the hips, the Board remands this issue to evaluate his current condition and to provide a medical opinion regarding the relationship of any current hip disability to his service-connected pes planus.  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

III. Right and Left Leg Disabilities

At a February 2010 VA examination, the Veteran reported weakness, stiffness, numbness, paresthesias, pain, burning, and impaired coordination in his legs.  Examination found a decreased tactile sensation in the thighs, and the Veteran's gait was slow and deliberate with guarding.  The Veteran had poor propulsion and foot transition.  He was diagnosed with bilateral meralgia paresthetica.  The examiner stated that the condition was less likely as not caused by his pes planus or inguinal hernia repair, but did not provide a rationale for this finding.

At the November 2012 VA examination, the examiner was unable to provide a diagnosis for the Veteran's leg pain, but stated that reflex sympathetic dystrophy /complex regional pain syndrome would not be caused by the type of feet conditions that the Veteran had been diagnosed with.  She also did not provide a rationale for this finding.  The VA examiner stated in a November 2012 addendum that she did not believe the Veteran had reflex sympathetic dystrophy or complex regional pain syndrome, but was unable to provide a diagnosis or etiology for the Veteran's leg pain.

The Board finds that these VA medical opinions are insufficient to decide the issues on appeal.  The examiners did not provide any rationale for their findings, and did not adequately discuss the Veteran's medical treatment history, which includes extensive treatment for leg pain and weakness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.); Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  In February 2010, the Veteran's treating physician noted that the Veteran had possible ilioinguinal neuralgia.  A July 2011 treatment record diagnosed the Veteran with reflex sympathetic dystrophy, and in February 2012, the Veteran was diagnosed with peripheral sensory neuropathy and dysesthesias and foot pain with unclear etiology, possibly multifactorial with prior history of pes planus, plantar fasciitis, and questionable diagnosis of reflex sympathetic dystrophy as well as meralgia paresthetica.  In November 2012, the Veteran was diagnosed with sensory neuropathy vs. reflex sympathetic dystrophy.  The Board therefore remands this issue for a new and adequate VA examination and opinion.

IV. TDIU

The Veteran also claims that he is unable to perform gainful employment due to his service-connected disabilities.  The Veteran testified in May 2014 that he last worked in 2009, and that extended walking or activity causes him extreme pain.  Board Hearing Transcript 6, 12-15.  He also asserted that he has cognitive problems which are a side effect of the medication he takes for pain and which affect his ability to perform sedentary employment.  Id.  In September 2009, the Veteran's social worker submitted a statement that the Veteran was unable to "function in a work capacity because of pain."  The issue of entitlement to a TDIU is inextricably intertwined with the remanded issues discussed above, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

V. GERD

In a September 2013 rating decision, the RO denied entitlement to service connection for GERD, claimed as acid reflux.  In February 2014, the Veteran submitted a notice of disagreement with that decision.  A statement of the case has not yet been issued addressing this issue.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

VI. Treatment Records

The record indicates that the Veteran receives all of his medical treatment at the Chalmers P. Wylie Ambulatory Care Center in Columbus, Ohio.  All outstanding, relevant VA treatment records since November 2015 should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case in response to the Veteran's February 2014 notice of disagreement regarding the claim for service connection for GERD.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

2. Obtain all outstanding, pertinent records of treatment of the Veteran from the Chalmers P. Wylie Ambulatory Care Center in Columbus, Ohio since November 2015.  All records received should be associated with the claims file.

3. Schedule the Veteran for a VA orthopedic examination as to the nature and etiology of his back and hip disabilities.  After reviewing the claims file, physical examination of the Veteran, and any indicated tests, the examiner is asked to address the following:

a) Identify all current disorders of the back/spine and bilateral hips.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claim.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  It is noted to the examiner that during the course of the appeal, the Veteran has been diagnosed with degenerative disc disease, low back pain, myofascial pain, and disc degeneration.  If any such disorders are not found on examination, please explain why.

b) For every diagnosed back/spine and bilateral hip disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

c) For every diagnosed back/spine and bilateral hip disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected pes planus or his service-connected right and left knee patellofemoral syndrome.  Please discuss the Veteran's assertions that he has an altered gait due to severe foot pain which has aggravated his spine and hips.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable data was fully considered and a rationale must be provided for why an opinion cannot be rendered. 

4. Schedule the Veteran for an appropriate VA examination, to include a neurological examination if deemed appropriate, as to the nature and etiology of his lower extremity disabilities.  After reviewing the claims file, a physical examination of the Veteran, and any indicated tests, please address the following:

Identify all current disorders of the lower extremities.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claim.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  It is noted to the examiner that during the course of the appeal, the Veteran has been diagnosed with peripheral sensory neuropathy, reflex sympathetic dystrophy, meralgia paresthetica, and complex regional pain syndrome.  If any such disorders are not found on examination, please explain why, with reference to the findings of the Veteran's VA treatment providers.

b) For every diagnosed lower extremity disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

c) For every diagnosed lower extremity disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected pes planus or his service-connected right and left knee patellofemoral syndrome.  Please discuss the Veteran's assertions that he has an altered gait due to severe foot pain which has aggravated his lower back and legs, resulting in increased pain and weakness.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  If the examiner cannot provide any opinion, he/she must affirm that all procurable data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his attorney must be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


